This is an appeal from a judgment in favor of plaintiff and the order denying defendant's motion for a new trial.
At the oral argument appellant conceded that the judgment and order should be affirmed, and only opposed the request made in respondent's brief for damages for a frivolous appeal. The action was on a promissory note, alleged to have been executed by defendant to plaintiff, which was set out in full in the complaint. In his answer defendant denied the execution of the note, and also alleged that it was without consideration. The court found in accordance with the allegations of the complaint, and that the allegations of the answer were untrue. The evidence was ample to support the findings of the court, and no claim to the contrary is made in appellant's brief, and no question is or can be reasonably raised that the complaint and findings do not support the judgment. No objections were made to the admission of evidence, and no errors of law were assigned in the statement of the case. By this appeal, which is confessedly without merit, plaintiff has been kept out of *Page 96 
his money for upwards of two years, and been put to costs for attorney's fees and printing a brief. It is apparent that it was taken for delay.
The judgment and order are affirmed, with $100 damages to respondent.
Harrison, P. J., and Cooper, J., concurred.